
	
		II
		Calendar No. 874
		110th CONGRESS
		2d Session
		S. 3236
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2008
			Mr. McConnell (for
			 himself, Mr. Grassley, and
			 Mr. Kyl) introduced the following bill;
			 which was read the first time
		
		
			July 11, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  to extend provisions under the Medicare and Medicaid programs, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare and Medicaid Extension
			 Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Medicare
					Sec. 101. Extension of physician payment update.
					Sec. 102. Extension of floor on Medicare work geographic
				adjustment under the Medicare physician fee schedule.
					Sec. 103. Extension of treatment of certain physician pathology
				services under Medicare.
					Sec. 104. Extension of exceptions process for Medicare therapy
				caps.
					Sec. 105. Extension of payment rule for brachytherapy and
				therapeutic radiopharmaceuticals.
					Sec. 106. Extension of accommodation of physicians ordered to
				active duty in the Armed Services.
					Sec. 107. Delay in and reform of Medicare DMEPOS competitive
				acquisition program.
					TITLE II—Medicaid
					Sec. 201. Extension of qualifying individual (QI)
				program.
					Sec. 202. Extension of transitional medical assistance (TMA)
				and abstinence education program.
					Sec. 203. Medicaid
				DSH extension.
					TITLE III—Contingency
					Sec. 301. Contingency.
				
			IMedicare
			101.Extension of
			 physician payment update
				(a)In
			 generalSection 1848(d)(8) of the Social Security Act (42 U.S.C. 1395w–4(d)(8)),
			 as added by section 101 of the Medicare, Medicaid, and SCHIP Extension Act of
			 2007 (Public Law 110–173), is amended—
					(1)in subparagraph
			 (A), by striking June 30, 2008 and inserting July 31,
			 2008; and
					(2)in subparagraph
			 (B), by striking July 1, 2008 and inserting August 1,
			 2008.
					(b)Revision of the
			 Physician Assistance and Quality Initiative FundSection
			 1848(l)(2)(A)(i) of the Social Security Act (42 U.S.C. 1395w–4(l)(2)(A)(i)), as
			 amended by section 101(a)(2) of the Medicare, Medicaid, and SCHIP Extension Act
			 of 2007 (Public Law 110–173) and by section 7002(c) of the Supplemental
			 Appropriations Act, 2008, is amended—
					(1)in subclause
			 (III), by inserting  reduced by $600,000,000 before the period
			 at the end; and
					(2)in subclause (IV),
			 by inserting  increased by $220,000,000 before the period at the
			 end.
					(c)ImplementationFor purposes of carrying out the provisions
			 of, and amendments made by, this title, in addition to any amounts otherwise
			 provided in such provisions and amendments, there are appropriated to the
			 Centers for Medicare & Medicaid Services Program Management Account, out of
			 any money in the Treasury not otherwise appropriated, $20,000,000.
				102.Extension of
			 floor on Medicare work geographic adjustment under the Medicare physician fee
			 schedule
				(a)In
			 generalSection 1848(e)(1)(E)
			 of the Social Security Act (42 U.S.C. 1395w–4(e)(1)(E)), as amended by section
			 103 of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law
			 110–173), is amended by striking before July 1, 2008 and
			 inserting before August 1, 2008.
				(b)Technical
			 correctionSection 602(1) of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2301)
			 is amended to read as follows:
					
						(1)in subparagraph
				(A), by striking subparagraphs (B), (C), and (E) and inserting
				subparagraphs (B), (C), (E), and (G);
				and
						.
				103.Extension of
			 treatment of certain physician pathology services under MedicareSection 542(c) of the Medicare, Medicaid,
			 and SCHIP Benefits Improvement and Protection Act of 2000 (as enacted into law
			 by section 1(a)(6) of Public Law 106–554), as amended by section 732 of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (42
			 U.S.C. 1395w–4 note), section 104 of division B of the Tax Relief and Health
			 Care Act of 2006 (42 U.S.C. 1395w–4 note), and section 104 of the Medicare,
			 Medicaid, and SCHIP Extension Act of 2007 (Public Law 110–173), is amended by
			 striking the first 6 months of 2008 and inserting the
			 first 7 months of 2008.
			104.Extension of
			 exceptions process for Medicare therapy capsSection 1833(g)(5) of the Social Security
			 Act (42 U.S.C. 1395l(g)(5)), as amended by section 105 of the Medicare,
			 Medicaid, and SCHIP Extension Act of 2007 (Public Law 110–173), is amended by
			 striking June 30, 2008 and inserting July 31,
			 2008.
			105.Extension of
			 payment rule for brachytherapy and therapeutic
			 radiopharmaceuticalsSection
			 1833(t)(16)(C) of the Social Security Act (42 U.S.C. 1395l(t)(16)(C)), as
			 amended by section 106 of the Medicare, Medicaid, and SCHIP Extension Act of
			 2007 (Public Law 110–173), is amended by striking July 1, 2008
			 each place it appears and inserting August 1, 2008.
			106.Extension of
			 accommodation of physicians ordered to active duty in the Armed
			 ServicesSection
			 1842(b)(6)(D)(iii) of the Social Security Act (42 U.S.C. 1395u(b)(6)(D)(iii)), as
			 amended by section 116 of the Medicare, Medicaid, and SCHIP Extension Act of
			 2007 (Public Law 110–173), is amended by striking July 1, 2008
			 and inserting August 1, 2008.
			107.Delay in and reform
			 of Medicare DMEPOS competitive acquisition program
				(a)Temporary delay
			 and reform
					(1)In
			 generalSection 1847(a) of the Social Security Act (42 U.S.C.
			 1395w–3(a)) is amended—
						(A)in paragraph
			 (1)—
							(i)in
			 subparagraph (B)(i), in the matter before subclause (I), by inserting
			 consistent with subparagraph (D) after in a
			 manner;
							(ii)in
			 subparagraph (B)(i)(II), by striking 80  and in
			 2009 and inserting an additional 70 and in
			 2011, respectively;
							(iii)in
			 subparagraph (B)(i)(III), by striking after 2009 and inserting
			 after 2011 (or, in the case of national mail order for items and
			 services, after 2010); and
							(iv)by
			 adding at the end the following new subparagraphs:
								
									(D)Changes in
				competitive acquisition programs
										(i)Round 1 of
				competitive acquisition programNotwithstanding subparagraph
				(B)(i)(I) and in implementing the first round of the competitive acquisition
				programs under this section—
											(I)the contracts awarded under this section
				before the date of the enactment of this subparagraph are terminated, no
				payment shall be made under this title on or after the date of the enactment of
				this subparagraph based on such a contract, and, to the extent that any damages
				may be applicable as a result of the termination of such contracts, such
				damages shall be payable from the Federal Supplementary Medical Insurance Trust
				Fund under section 1841;
											(II)the Secretary shall conduct the competition
				for such round in a manner so that it occurs in 2009 with respect to the same
				items and services and the same areas, except as provided in subclauses (III)
				and (IV);
											(III)the Secretary shall exclude Puerto Rico so
				that such round of competition covers 9, instead of 10, of the largest
				metropolitan statistical areas; and
											(IV)there shall be
				excluded negative pressure wound therapy items and services.
											Nothing in
				subclause (I) shall be construed to provide an independent cause of action or
				right to administrative or judicial review with regard to the termination
				provided under such subclause.(ii)Round 2 of
				competitive acquisition programIn implementing the second round of the
				competitive acquisition programs under this section described in subparagraph
				(B)(i)(II)—
											(I)the metropolitan
				statistical areas to be included shall be those metropolitan statistical areas
				selected by the Secretary for such round as of June 1, 2008; and
											(II)the Secretary may
				subdivide metropolitan statistical areas with populations (based upon the most
				recent data from the Census Bureau) of at least 8,000,000 into separate areas
				for competitive acquisition purposes.
											(iii)Exclusion of
				certain areas in subsequent rounds of competitive acquisition
				programsIn implementing
				subsequent rounds of the competitive acquisition programs under this section,
				including under subparagraph (B)(i)(III), for competitions occurring before
				2015, the Secretary shall exempt from the competitive acquisition program
				(other than national mail order) the following:
											(I)Rural areas.
											(II)Metropolitan
				statistical areas not selected under round 1 or round 2 with a population of
				less than 250,000.
											(III)Areas with a low
				population density within a metropolitan statistical area that is otherwise
				selected, as determined for purposes of paragraph (3)(A).
											(E)Verification by
				OIGThe Inspector General of
				the Department of Health and Human Services shall, through post-award audit,
				survey, or otherwise, assess the process used by the Centers for Medicare &
				Medicaid Services to conduct competitive bidding and subsequent pricing
				determinations under this section that are the basis for pivotal bid amounts
				and single payment amounts for items and services in competitive bidding areas
				under rounds 1 and 2 of the competitive acquisition programs under this section
				and may continue to verify such calculations for subsequent rounds of such
				programs.
									(F)Supplier feedback
				on missing financial documentation
										(i)In
				generalIn the case of a bid
				where one or more covered documents in connection with such bid have been
				submitted not later than the covered document review date specified in clause
				(ii), the Secretary—
											(I)shall provide, by not later than 45 days
				(in the case of the first round of the competitive acquisition programs as
				described in subparagraph (B)(i)(I)) or 90 days (in the case of a subsequent
				round of such programs) after the covered document review date, for notice to
				the bidder of all such documents that are missing as of the covered document
				review date; and
											(II)may not reject
				the bid on the basis that any covered document is missing or has not been
				submitted on a timely basis, if all such missing documents identified in the
				notice provided to the bidder under subclause (I) are submitted to the
				Secretary not later than 10 business days after the date of such notice.
											(ii)Covered
				document review dateThe covered document review date specified
				in this clause with respect to a competitive acquisition program is the later
				of—
											(I)the date that is
				30 days before the final date specified by the Secretary for submission of bids
				under such program; or
											(II)the date that is 30 days after the first
				date specified by the Secretary for submission of bids under such
				program.
											(iii)Limitations of
				processThe process provided under this subparagraph—
											(I)applies only to the
				timely submission of covered documents;
											(II)does not apply to
				any determination as to the accuracy or completeness of covered documents
				submitted or whether such documents meet applicable requirements;
											(III)shall not
				prevent the Secretary from rejecting a bid based on any basis not described in
				clause (i)(II); and
											(IV)shall not be
				construed as permitting a bidder to change bidding amounts or to make other
				changes in a bid submission.
											(iv)Covered
				document definedIn this subparagraph, the term covered
				document means a financial, tax, or other document required to be
				submitted by a bidder as part of an original bid submission under a competitive
				acquisition program in order to meet required financial standards. Such term
				does not include other documents, such as the bid itself or accreditation
				documentation.
										;
				and
							(B)in paragraph
			 (2)(A), by inserting before the period at the end the following: and
			 excluding certain complex rehabilitative power wheelchairs recognized by the
			 Secretary as classified within group 3 or higher (and related accessories when
			 furnished in connection with such wheelchairs).
						(2)Budget neutral
			 offset
						(A)In
			 generalSection 1834(a)(14)
			 of such Act (42 U.S.C. 1395m(a)(14)) is amended—
							(i)by
			 striking and at the end of subparagraphs (H) and (I);
							(ii)by
			 redesignating subparagraph (J) as subparagraph (M); and
							(iii)by
			 inserting after subparagraph (I) the following new subparagraphs:
								
									(J)for 2009—
										(i)in the case of items and services furnished
				in any geographic area, if such items or services were selected for competitive
				acquisition in any area under the competitive acquisition program under section
				1847(a)(1)(B)(i)(I) before July 1, 2008, including related accessories but only
				if furnished with such items and services selected for such competition and
				diabetic supplies but only if furnished through mail order, - 9.5 percent;
				or
										(ii)in the case of other items and services,
				the percentage increase in the consumer price index for all urban consumers
				(U.S. urban average) for the 12-month period ending with June 2008;
										(K)for 2010, 2011, 2012, and 2013, the
				percentage increase in the consumer price index for all urban consumers (U.S.
				urban average) for the 12-month period ending with June of the previous
				year;
									(L)for 2014—
										(i)in the case of items and services described
				in subparagraph (J)(i) for which a payment adjustment has not been made under
				subsection (a)(1)(F)(ii) in any previous year, the percentage increase in the
				consumer price index for all urban consumers (U.S. urban average) for the
				12-month period ending with June 2013, plus 2.0 percentage points; or
										(ii)in the case of
				other items and services, the percentage increase in the consumer price index
				for all urban consumers (U.S. urban average) for the 12-month period ending
				with June 2013;
				and
										.
							(B)Conforming
			 treatment for certain items and servicesThe second sentence of
			 section 1842(s)(1) of such Act (42 U.S.C. 1395u(s)(1)) is amended by striking
			 except that and all that follows and inserting the
			 following:
							
								except that for items and services
			 described in paragraph (2)(D)—(A)for 2009 section 1834(a)(14)(J)(i) shall
				apply under this paragraph instead of the percentage increase otherwise
				applicable; and
								(B)for 2014, if subparagraph (A) is
				applied to the items and services and there has not been a payment adjustment
				under paragraph (3)(B) for the items and services for any previous year, the
				percentage increase computed under section 1834(a)(14)(L)(i) shall apply
				instead of the percentage increase otherwise
				applicable.
								.
						(3)Conforming
			 delaySubsections (a)(1)(F) and (h)(1)(H) of section 1834 of the
			 Social Security Act (42 U.S.C. 1395m) are each amended by striking
			 January 1, 2009 and inserting January 1,
			 2011.
					(4)Considerations
			 in applicationSection 1834
			 of such Act (42 U.S.C. 1395m) is amended—
						(A)in subsection
			 (a)(1)—
							(i)in
			 subparagraph (F), by inserting subject to subparagraph (G),
			 before that are included; and
							(ii)by
			 adding at the end the following new subparagraph:
								
									(G)Use of
				information on competitive bid ratesThe Secretary shall specify by regulation
				the methodology to be used in applying the provisions of subparagraph (F)(ii)
				and subsection (h)(1)(H)(ii). In promulgating such regulation, the Secretary
				shall consider the costs of items and services in areas in which such
				provisions would be applied compared to the payment rates for such items and
				services in competitive acquisition
				areas.
									; and
				
							(B)in subsection (h)(1)(H), by inserting
			 subject to subsection (a)(1)(G), before that are
			 included.
						(b)Quality
			 standards
					(1)Application of
			 accreditation requirement
						(A)In
			 generalSection 1834(a)(20) of the Social Security Act (42 U.S.C.
			 1395m(a)(20)) is amended—
							(i)in
			 subparagraph (E), by inserting including subparagraph (F), after
			 under this paragraph,; and
							(ii)by
			 adding at the end the following new subparagraph:
								
									(F)Application of
				accreditation requirementIn
				implementing quality standards under this paragraph—
										(i)subject to clause
				(ii), the Secretary shall require suppliers furnishing items and services
				described in subparagraph (D) on or after October 1, 2009, directly or as a
				subcontractor for another entity, to have submitted to the Secretary evidence
				of accreditation by an accreditation organization designated under subparagraph
				(B) as meeting applicable quality standards; and
										(ii)in
				applying such standards and the accreditation requirement of clause (i) with
				respect to eligible professionals (as defined in section 1848(k)(3)(B)), and
				including such other persons, such as orthotists and prosthetists, as specified
				by the Secretary, furnishing such items and services—
											(I)such standards and accreditation
				requirement shall not apply to such professionals and persons unless the
				Secretary determines that the standards being applied are designed specifically
				to be applied to such professionals and persons; and
											(II)the Secretary may exempt such professionals
				and persons from such standards and requirement if the Secretary determines
				that licensing, accreditation, or other mandatory quality requirements apply to
				such professionals and persons with respect to the furnishing of such items and
				services.
											.
							(B)ConstructionSection
			 1834(a)(20)(F)(ii) of the Social Security Act, as added by subparagraph (A),
			 shall not be construed as preventing the Secretary of Health and Human Services
			 from implementing the first round of competition under section 1847 of such Act
			 on a timely basis.
						(2)Disclosure of
			 subcontractors under competitive acquisition programSection
			 1847(b)(3) of such Act (42 U.S.C. 1395w–3(b)(3)) is amended by adding at the
			 end the following new subparagraph:
						
							(C)Disclosure of
				subcontractors
								(i)Initial
				disclosureNot later than 10
				days after the date a supplier enters into a contract with the Secretary under
				this section, such supplier shall disclose to the Secretary, in a form and
				manner specified by the Secretary, the information on—
									(I)each subcontracting
				relationship that such supplier has in furnishing items and services under the
				contract; and
									(II)whether each such
				subcontractor meets the requirement of section 1834(a)(20)(F)(i), if applicable
				to such subcontractor.
									(ii)Subsequent
				disclosureNot later than 10 days after such a supplier
				subsequently enters into a subcontracting relationship described in clause
				(i)(II), such supplier shall disclose to the Secretary, in such form and
				manner, the information described in subclauses (I) and (II) of clause
				(i).
								.
					(3)Competitive
			 acquisition ombudsmanSection 1847 of such Act (42 U.S.C.
			 1395w–3) is amended by adding at the end the following new subsection:
						
							(f)Competitive
				acquisition ombudsmanThe
				Secretary shall provide for a competitive acquisition ombudsman within the
				Centers for Medicare & Medicaid Services in order to respond to complaints
				and inquiries made by suppliers and individuals relating to the application of
				the competitive acquisition program under this section. The ombudsman may be
				within the office of the Medicare Beneficiary Ombudsman appointed under section
				1808(c). The ombudsman shall submit to Congress an annual report on the
				activities under this subsection, which report shall be coordinated with the
				report provided under section
				1808(c)(2)(C).
							.
					(c)Change in
			 reports and deadlines
					(1)GAO
			 reportSection 302(b)(3) of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (Public Law 108-173) is
			 amended—
						(A)in subparagraph
			 (A)—
							(i)by
			 inserting and as amended by section 2 of the Medicare DMEPOS Competitive
			 Acquisition Reform Act of 2008 after as amended by paragraph
			 (1); and
							(ii)by
			 inserting before the period at the end the following: and the topics
			 specified in subparagraph (C);
							(B)in subparagraph (B), by striking Not
			 later than January 1, 2009, and inserting Not later than 1 year
			 after the first date that payments are made under section 1847 of the Social
			 Security Act,; and
						(C)by adding at the
			 end the following new subparagraph:
							
								(C)TopicsThe topics specified in this subparagraph,
				for the study under subparagraph (A) concerning the competitive acquisition
				program, are the following:
									(i)Beneficiary access to items and services
				under the program, including the impact on such access of awarding contracts to
				bidders that—
										(I)did not have a
				physical presence in an area where they received a contract; or
										(II)had no previous
				experience providing the product category they were contracted to
				provide.
										(ii)Beneficiary
				satisfaction with the program and cost savings to beneficiaries under the
				program.
									(iii)Costs to
				suppliers of participating in the program and recommendations about ways to
				reduce those costs without compromising quality standards or savings to the
				Medicare program.
									(iv)Impact of the
				program on small business suppliers.
									(v)Analysis of the impact on utilization of
				different items and services paid within the same Healthcare Common Procedure
				Coding System (HCPCS) code.
									(vi)Costs to the
				Centers for Medicare & Medicaid Services, including payments made to
				contractors, for administering the program compared with administration of a
				fee schedule, in comparison with the relative savings of the program.
									(vii)Impact on access, Medicare spending, and
				beneficiary spending of any difference in treatment for diabetic testing
				supplies depending on how such supplies are furnished.
									(viii)Such other
				topics as the Comptroller General determines to be
				appropriate.
									.
						(2)Delay in other
			 deadlines
						(A)Program Advisory
			 and Oversight CommitteeSection 1847(c)(5) of the Social Security
			 Act (42 U.S.C. 1395w–3(c)(5)) is amended by striking December 31,
			 2009 and inserting December 31, 2011.
						(B)Secretarial
			 reportSection 1847(d) of
			 such Act (42 U.S.C. 1395w–3(d)) is amended by striking July 1,
			 2009 and inserting July 1, 2011.
						(C)IG
			 reportSection 302(e) of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public
			 Law 108-173) is amended by striking July 1, 2009 and inserting
			 July 1, 2011.
						(3)Evaluation of
			 certain codeThe Secretary of
			 Health and Human Services shall evaluate the existing Health Care Common
			 Procedure Coding System (HCPCS) codes for negative pressure wound therapy to
			 ensure accurate reporting and billing for items and services under such codes.
			 In carrying out such evaluation, the Secretary shall use an existing process,
			 administered by the Durable Medical Equipment Medicare Administrative
			 Contractors, for the consideration of coding changes and consider all relevant
			 studies and information furnished pursuant to such process.
					(d)Other
			 provisions
					(1)Exemption from
			 competitive acquisition for certain off-the-shelf orthoticsSection 1847(a) of the Social Security Act
			 (42 U.S.C. 1395w–3(a)) is amended by adding at the end the following new
			 paragraph:
						
							(7)Exemption from
				competitive acquisitionThe
				programs under this section shall not apply to the following:
								(A)Certain
				off-the-shelf orthoticsItems
				and services described in paragraph (2)(C) if furnished—
									(i)by a physician or other practitioner (as
				defined by the Secretary) to the physician’s or practitioner’s own patients as
				part of the physician’s or practitioner’s professional service; or
									(ii)by a hospital to the hospital’s own
				patients during an admission or on the date of discharge.
									(B)Certain durable
				medical equipmentThose items
				and services described in paragraph (2)(A)—
									(i)that are furnished
				by a hospital to the hospital’s own patients during an admission or on the date
				of discharge; and
									(ii)to which such
				programs would not apply, as specified by the Secretary, if furnished by a
				physician to the physician’s own patients as part of the physician’s
				professional
				service.
									.
					(2)Correction in
			 face-to-face examination requirementSection 1834(a)(1)(E)(ii) of
			 such Act (42 U.S.C. 1395m(a)(1)(E)(ii)) is amended by striking
			 1861(r)(1) and inserting 1861(r).
					(3)Special rule in
			 case of national mail-order competition for diabetic testing
			 stripsSection 1847(b) of
			 such Act (42 U.S.C. 1395w–3(b)) is amended—
						(A)by redesignating paragraph (10) as
			 paragraph (11); and
						(B)by inserting after
			 paragraph (9) the following new paragraph:
							
								(10)Special rule in
				case of competition for diabetic testing strips
									(A)In
				generalWith respect to the
				competitive acquisition program for diabetic testing strips conducted after the
				first round of the competitive acquisition programs, if an entity does not
				demonstrate to the Secretary that its bid covers types of diabetic testing
				strip products that, in the aggregate and taking into account volume for the
				different products, cover 50 percent (or such higher percentage as the
				Secretary may specify) of all such types of products, the Secretary shall
				reject such bid. The volume for such types of products may be determined in
				accordance with such data (which may be market based data) as the Secretary
				recognizes.
									(B)Study of types
				of testing strip productsBefore 2011, the Inspector General of the
				Department of Health and Human Services shall conduct a study to determine the
				types of diabetic testing strip products by volume that could be used to make
				determinations pursuant to subparagraph (A) for the first competition under the
				competitive acquisition program described in such subparagraph and submit to
				the Secretary a report on the results of the study. The Inspector General shall
				also conduct such a study and submit such a report before the Secretary
				conducts a subsequent competitive acquisition program described in subparagraph
				(A).
									.
						(4)Other conforming
			 amendmentsSection
			 1847(b)(11) of such Act, as redesignated by paragraph (3), is amended—
						(A)in subparagraph (C), by inserting
			 and the identification of areas under subsection (a)(1)(D)(iii)
			 after (a)(1)(A);
						(B)in subparagraph
			 (D), by inserting and implementation of subsection (a)(1)(D)
			 after (a)(1)(B);
						(C)in subparagraph
			 (E), by striking or at the end;
						(D)in subparagraph
			 (F), by striking the period at the end and inserting ; or;
			 and
						(E)by adding at the
			 end the following new subparagraph:
							
								(G)the implementation of the special rule
				described in paragraph
				(10).
								.
						(5)Funding for
			 implementationIn addition to
			 funds otherwise available, for purposes of implementing the provisions of, and
			 amendments made by, this section, other than the amendment made by subsection
			 (c)(1) and other than section 1847(a)(1)(E) of the Social Security Act, the
			 Secretary of Health and Human Services shall provide for the transfer from the
			 Federal Supplementary Medical Insurance Trust Fund established under section
			 1841 of the Social Security Act (42 U.S.C. 1395t) to the Centers for Medicare
			 & Medicaid Services Program Management Account of $20,000,000 for fiscal
			 year 2008, and $25,000,000 for each of fiscal years 2009 through 2012. Amounts
			 transferred under this paragraph for a fiscal year shall be available until
			 expended.
					(e)Effective
			 dateThe amendments made by this section shall take effect as of
			 June 30, 2008.
				IIMedicaid
			201.Extension of
			 qualifying individual (QI) program
				(a)ExtensionSection
			 1902(a)(10)(E)(iv) of the Social Security
			 Act (42
			 U.S.C. 1396a(a)(10)(E)(iv)) is amended by striking
			 June and inserting July.
				(b)Extending Total
			 Amount Available for AllocationSection 1933(g)(2)(I) of the
			 Social Security Act (42 U.S.C.
			 1396u–3(g)(2)(I)) is amended—
					(1)by striking
			 June 30 and inserting July 31;
					(2)by striking
			 $200,000,000 and inserting $250,000,000.
					202.Extension of
			 transitional medical assistance (TMA) and abstinence education
			 programSection 401 of
			 division B of the Tax Relief and Health Care Act of 2006 (Public Law
			 109–432, 120 Stat. 2994), as amended by section 1 of Public Law
			 110–48 (121 Stat. 244), section 2 of the TMA, Abstinence, Education, and QI
			 Programs Extension Act of 2007 (Public Law 110–90, 121 Stat. 984), and section
			 202 of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law
			 110–173), is amended—
				(1)by striking June 30 and
			 inserting July 31;
				(2)by striking
			 the third quarter of fiscal year 2008 and inserting July
			 31, 2008; and
				(3)by striking the third quarter of
			 fiscal year 2007 and inserting July 31, 2007.
				203.Medicaid DSH extensionSection 1923(f)(6) of the Social Security
			 Act (42 U.S.C. 1396r–4(f)(6)) is amended—
				(1)in subparagraph (A)(i), in the second
			 sentence—
					(A)by striking June 30 and
			 inserting July 31; and
					(B)by striking
			 ¾ and inserting 5/6;
			 and
					(2)in subparagraph (B)(i)—
					(A)in the first sentence, by striking
			 June 30 and inserting July 31; and
					(B)by striking
			 $7,500,000 and inserting $8,333,333.
					IIIContingency
			301.ContingencyIf a bill entitled the Medicare
			 Improvements for Patients and Providers Act of 2008 is enacted, before,
			 on, or after the date of enactment of this Act, except for sections 101(c), the
			 provisions of, and amendments made by, this Act are repealed and any Act
			 amended by such amendments shall be administered as if such provisions and
			 amendments had not been enacted.
			
	
		July 11, 2008
		Read the second time and placed on the
		  calendar
	
